United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTIC AGENCY, ROBINS AIR FORCE
BASE, Warner Robins, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1235
Issued: February 15, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 12, 2017 appellant, through counsel, filed a timely appeal from December 7,
2016 and March 23, 2017 merit decisions of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation under
5 U.S.C. § 8106(c)(2), effective December 8, 2016; and (2) whether appellant has established
intermittent disability from work from November 29 to December 9, 2016 due to her accepted
conditions.
FACTUAL HISTORY
On September 19, 2012 appellant, then a 42-year-old distribution process worker, filed a
traumatic injury claim (Form CA-1) alleging that, on September 17, 2012, she injured her back
in the performance of duty. OWCP accepted the claim for lumbar sprain, lumbar or thoracic
neuritis or radiculitis, disorders of the sacrum, and a right disc herniation at L5-S1. Appellant
stopped work on September 17, 2012, returned to part-time limited-duty employment on May 3,
2013 and stopped work again on January 7, 2014. OWCP paid her compensation on the periodic
rolls beginning March 9, 2014.
On April 1, 2013 Dr. Daxes Banit, a Board-certified orthopedic surgeon, performed a
discectomy on the right side at L5-S1. On August 24, 2015 he performed a spinal fusion at
L5-S1, a removal of hardware, a revision decompression at L5-S1 with laminotomy and
foraminotomy, and a harvesting of the right iliac crest graft.3
In a January 14, 2016 progress report, Dr. Banit provided examination findings and
diagnosed low back pain and lumbago with right sciatica.4 In an April 13, 2016 progress report,
he diagnosed lumbago with right sciatica and low back pain. Dr. Banit related that diagnostic
studies revealed a solid fusion at L5-S1. He opined that appellant had reached maximum
medical improvement (MMI).

3

On January 29, 2015 Dr. Alexander N. Doman, a Board-certified orthopedic surgeon and OWCP referral
physician, found that appellant had no residuals of her work injury. OWCP, on March 20, 2015, notified her of its
proposed termination of her compensation as the weight of the evidence established that she had no further workrelated disability. In an April 1, 2015 report, Dr. Banit opined that diagnostic studies showed “a lack of bridging
bone across the L5-S1 interspace.” He advised that appellant was disabled from work due to the lack of healing at
L5-S1, which he advised would require surgery. OWCP determined that a conflict existed between Dr. Doman, who
found that appellant could perform her usual employment, and Dr. Banit, who found that she could not work
pending further surgery. On June 5, 2015 Dr. Gary Hattaway, a Board-certified orthopedic surgeon and impartial
medical examiner, diagnosed status post decompression and fusion at L5-S1 with pseudoarthrosis of the fusion
mass. He concurred with Dr. Banit that appellant required surgery and probably a “new internal fixation from L5 to
S1” as a result of her work injury.
4

On February 4, 2016 OWCP referred appellant to Dr. Sarveswar I. Naidu, a Board-certified orthopedic surgeon,
for a second opinion examination. In a report dated February 26, 2016, Dr. Naidu diagnosed lumbar radiculopathy
with continued sciatica and degenerative lumbar disc disease unrelated to the work injury. He opined that appellant
was totally disabled from work, but could be reevaluated in three months after further medical treatment and
physical therapy. Dr. Naidu determined that her lumbar strain had resolved, but that she still had residuals of the
lumbosacral radiculitis, disorders of the sacrum, and right disc herniation at L5-S1.

2

An April 26, 2015 functional capacity evaluation (FCE) indicated that appellant could
perform light duty with no “prolong[ed] standing, walking, stair climbing, squatting, and
kneeling.”
On May 12, 2016 Dr. Banit reviewed the FCE findings and advised that appellant could
not return to her date-of-injury employment. In a report dated July 1, 2016, he related that the
FCE demonstrated that she could work at a light level with no extensive walking, standing,
climbing, squatting, or kneeling.5
The employing establishment, on August 26, 2016, offered appellant a modified position
as a packer in accordance with the findings of the FCE. The position description indicated that it
required “a very limited amount of standing, stooping, and bending” and that physical
restrictions would be accommodated.
In a September 1, 2016 response, appellant declined the offered position, noting that she
had applied for disability retirement and to the Social Security Administration for benefits as a
result of her medical condition.
By letter dated October 4, 2016, OWCP advised appellant that it had found the position
of packer offered by the employing establishment on August 26, 2016 to be suitable. It afforded
her 30 days to accept the position or provide reasons for her refusal. OWCP informed appellant
of the penalty for refusing suitable work under section 8106(c)(2).
On November 4, 2016 appellant refused the position. She questioned how a short FCE
could determine her ability to work a full day and described her continued symptoms.
OWCP, on November 9, 2016, notified appellant that her reasons for refusing the
position were not acceptable and provided her 15 days to accept the position or have her
compensation terminated.
In a letter dated November 22, 2016, appellant informed OWCP that she was accepting
the position of packer.
The employing establishment advised OWCP in a report of work status (Form CA-3) that
appellant had returned to work on November 28, 2016. On December 2, 2016 it clarified that
she had resumed work on November 29, 2016 rather than November 28, 2016. Appellant was
currently off work.
By letter dated December 5, 2016, OWCP advised appellant that it had stopped her
compensation, effective November 29, 2016, based on her return to work.
On December 5, 2016 the employing establishment telephoned OWCP and related that
appellant worked for one hour on November 29, 2016 and then left work for the emergency
room. Appellant did not work on November 28, 2016, but was at the facility “to go to the health
care….”
5

Dr. Banit continued to provide progress reports describing his treatment of appellant for her low back condition.

3

By decision dated December 7, 2016, OWCP terminated appellant’s entitlement to wageloss compensation and schedule award benefits, effective December 8, 2016, as she had
abandoned suitable work under section 8106(c)(2). It noted that she returned to work on
November 29, 2016, but stopped work that day without showing that she sustained a recurrence
of disability or otherwise explaining her inability to perform her job duties.6
In a medical evaluation of work status form dated November 29, 2016, received by
OWCP on December 19, 2016, Dr. Marvin Taylor, an employing establishment physician
specializing in occupational medicine, found that appellant could perform the offered position.
On November 30, 2016 Dr. Jonathan Velasquez, a Board-certified internist, opined that
appellant could resume work on December 2, 2016 without restrictions. Dr. Dwayne Greene,
Board-certified in emergency medicine, evaluated her on December 6, 2016 in the emergency
room for low back and right leg pain. He noted that appellant had resumed work and believed
the “new job has contributed to the increased pain.” In a December 6, 2016 return to work slip,
Dr. Greene advised that she could return to work on December 8, 2016 without restrictions.
In a December 6, 2016 internal e-mail, the employing establishment related that on
November 28, 2016 appellant checked with medical services to get her restrictions into the
system, but performed no work. On November 29, 2016 appellant received a tour of the facility
at 3:30 p.m. and left at 4:00 p.m., the end of her shift. On November 30, 2016 she left work at
noon after telling her supervisor that she needed to go to the emergency room due to back pain.
Appellant notified her supervisor that the physician wanted her off work until December 2, 2016.
She returned to work on December 5, 2016 and provided her supervisor with medical
documentation showing that she could return to work on December 2, 2016, even though she had
called in sick that date. At 10:30 a.m. appellant left work after telling management that she did
not feel well. On December 6, 2016 she arrived in the work area at noon and gave her supervisor
a physician’s note indicating that she could work with restrictions.
Dr. Banit, on December 6, 2016, discussed appellant’s complaints of increased pain due
to walking on the job. He diagnosed lumbar radiculopathy, low back pain, and lumbago with
right sciatica. In a form report dated December 6, 2016, Dr. Banit advised that appellant could
resume work with restrictions in accordance with the FCE.
In a December 27, 2016 report of work status, the employing establishment indicated that
appellant stopped work on November 29, 2016 and was “in and out” of work until December 6,
2016, when she resumed work with restrictions.
Appellant, on December 27, 2016, related that she reported to work on November 28,
2016 to be “cleared by the base physician to return to work.” She worked seven hours on
November 28, 2016. Appellant worked from November 29 to December 8, 2016, but took some
time off on physician’s advice due to pain. She worked eight hours for the first time on
December 8, 2016. On December 29, 2016 appellant advised OWCP that she was working and
wanted to continue, but experienced constant pain.
6
OWCP referred to an August 26, 2016 report from a physician; however, this appears to be a typographical
error.

4

On December 30, 2016 appellant filed a claim for intermittent compensation from
November 28 to December 9, 2016. A time analysis (Form CA-7a) indicates that she work four
hours and used four hours of leave without pay (LWOP) on November 30, 2016, used eight
hours of LWOP on December 1, 2, 7, and 8, 2016, four and a half hours of LWOP on
December 5, 2016, three hours of LWOP on December 6, 2016, and five hours of LWOP on
December 9, 2016.
OWCP, on January 9, 2017, paid appellant wage-loss compensation for eight hours on
November 28, 2016, four hours on November 30, 2016 for a medical appointment, and three
hours on December 6, 2016 for a medical appointment.7 It advised her that the medical evidence
of record was insufficient to support compensation for the remaining hours claimed.
By decision dated March 23, 2017, OWCP denied appellant’s claim for wage-loss
compensation for intermittent disability from November 29 to December 9, 2016.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.8 It terminated appellant’s compensation under section
8106(c)(2) of FECA,9 which provides that a partially disabled employee who refuses or neglects
to work after suitable work is offered to, procured by or secured for the employee is not entitled
to compensation.10 To justify termination of compensation, it must show that the work offered
was suitable and must inform appellant of the consequences of refusal to accept such
employment.11 Section 8106(c) will be narrowly construed as it serves as a penalty provision,
which may bar an employee’s entitlement to compensation based on a refusal to accept a suitable
offer of employment.12
Section 10.517(a) of FECA’s implementing regulations provides that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee, has
the burden of proof to show that such refusal or failure to work was reasonable or justified.13
Section 10.516 of OWCP’s regulations provide that it will advise the employee that the work
offered is suitable and provide 30 days for the employee to accept the job or present any reasons
to counter OWCP’s finding of suitability.14 Thus, before terminating compensation, OWCP
7

Appellant, on January 4, 2017, requested an oral hearing before an OWCP hearing representative. On May 30,
2017 OWCP advised her that it had cancelled her request for an oral hearing as she had appealed the matter to the
Board and Board review took precedence.
8

Linda D. Guerrero, 54 ECAB 556 (2003).

9

Supra note 2.

10

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

11

Ronald M. Jones, 52 ECAB 190 (2000).

12

Joan F. Burke, 54 ECAB 406 (2003).

13

20 C.F.R. § 10.517(a); see supra note 11.

14

Id. at § 10.516.

5

must review the employee’s proffered reasons for refusing or neglecting to work.15 If the
employee presents such reasons and OWCP finds them unacceptable, it will offer the employee
an additional 15 days to accept the job without penalty.16
Once OWCP establishes that the work offered is suitable, the burden shifts to the
employee who refuses to work to show that the refusal or failure to work was reasonable or
justified.17 The determination of whether an employee is physically capable of performing a
modified assignment is a medical question that must be resolved by medical evidence.18 OWCP
procedures state that acceptable reasons for refusing an offered position may include medical
evidence of inability to do the work.19
ANALYSIS -- ISSUE 1
The Board finds that OWCP improperly terminated appellant’s compensation benefits for
abandoning suitable work. As a penalty provision, section 8106(c) should be narrowly construed
and not lightly invoked.20
OWCP accepted that, on September 17, 2012, appellant sustained lumbar sprain, lumbar
or thoracic neuritis or radiculitis, disorders of the sacrum, and a right disc herniation at L5-S1. It
paid her compensation effective March 9, 2014 on the periodic rolls. Dr. Banit performed a
discectomy at L5-S1 on the right side on April 1, 2013 and a fusion and revision decompression
at L5-S1 with a laminectomy and foraminotomy on August 24, 2015.
In an April 13, 2016 report, Dr. Banit found that appellant was at MMI. He diagnosed
lumbago with sciatica on the right side and low back pain. Dr. Banit advised that studies showed
a solid fusion at L5-S1 and noted that appellant’s S1 joint issue was not work related. An FCE
performed on April 26, 2016 indicated that she could work light duty without extensive standing,
walking, climbing, squatting, or kneeling. Dr. Banit reviewed the FCE on May 12, 2016 and
concurred with its findings.
The employing establishment offered appellant a modified packer position on August 26,
2016 in accordance with the restrictions of the FCE. Appellant accepted the position on
November 22, 2016, underwent an examination at the employing establishment’s clinic on
November 28, 2016, and returned to work on November 29, 2016.

15

See Maggie L. Moore, 42 ECAB 484 (1991); reaff’d on recon., 43 ECAB 818 (1992).

16

Supra note 14; see Sandra K. Cummings, 54 ECAB 493 (2003).

17

20 C.F.R. § 10.517(a).

18

Gayle Harris, 52 ECAB 319 (2001).

19

Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.5(a)(4)
(June 2013).
20

See Stephen A. Pasquale, 57 ECAB 396 (2006).

6

On December 5, 2016 the employing establishment advised OWCP by telephone that
appellant worked for one hour on November 29, 2016 and then stopped work and went to the
emergency room. Based on this information, OWCP terminated her compensation for
abandoning suitable work. The employing establishment, however, did not address whether
appellant had taken leave to go to the emergency room or whether she had subsequently returned
to work. Where it authorizes a claimant’s absence from duty, there is no basis for finding
abandonment of suitable work under section 8106(c)(2).21 OWCP, consequently, did not have
sufficient evidence to find that appellant abandoned suitable work. Additionally, while it
followed proper procedures in offering the suitable position to her, it did not provide her with the
notice necessary to establish that she had abandoned suitable work.22 OWCP’s procedures
provide that, if abandonment of the job is not deemed justified, it must so advise the claimant
and allow her the opportunity to return to work.23
Subsequent to OWCP’s termination of appellant’s compensation, it received a
December 6, 2016 e-mail from the employing establishment. The employing establishment
related that it gave her a tour of the facility for a half hour on November 29, 2016 and that she
left work at noon on November 30, 2016 to go to the emergency room due to back pain. A
physician took appellant off work until December 2, 2016. Appellant resumed work on
December 5, 2016 and provided medical documentation addressing her absence. She left work
later that day, but returned to work on December 6, 2016 with restrictions. An official
breakdown of hours on a time analysis (Form CA-7a) establishes that the employing
establishment granted her leave without pay for the hours lost from work from November 30
through December 9, 2016. Appellant informed OWCP on December 29, 2016 that she was still
working, but was in pain.
As the Board held in the case Dawn L. Westmoreland,24 where the employing
establishment authorizes a claimant’s absence from duty, there is no basis for finding neglect of
suitable work under 5 U.S.C. § 8106(c)(2). The Board found no more neglect than if the
employing establishment had authorized the use of annual leave to cover the absences in
question.25 As appellant accepted the position and resumed work, OWCP improperly terminated
her compensation for abandoning suitable work under section 8106(c).26
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.27 For each period of
21

See N.B., Docket No. 14-1778 (issued July 27, 2015); Dawn L. Westmoreland, 56 ECAB 446 (2005).

22

20 C.F.R. § 10.516; see Y.S., Docket No. 08-0336 (issued June 23, 2008).

23

Supra note 19 at Chapter 2.814.8(d) (June 2013).

24

56 ECAB 446 (2005); see also S.G., Docket No. 08-1992 (issued September 22, 2009).

25

See P.A., Docket No. 15-1675 (issued December 15, 2015).

26

See Dawn L. Westmoreland, supra note 21.

27

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986).

7

disability claimed, the employee has the burden of proof to establish that she was disabled for
work as a result of the accepted employment injury.28 Whether a particular injury causes an
employee to become disabled for work, and the duration of that disability, are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.29
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.30 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.31 An employee who has a physical impairment causally related to her federal
employment, but who nonetheless has the capacity to earn the wages that she was receiving at
the time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.32 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in her employment, she is entitled to compensation for any loss of wages.
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.33
ANALYSIS -- ISSUE 2
Appellant filed a claim for compensation for intermittent time lost from work from
November 28 to December 9, 2016. OWCP paid her compensation for eight hours on
November 28, 2016, four hours on November 30, 2016 for a medical appointment, and three
hours on December 6, 2016 for a medical appointment. It denied appellant’s request for wageloss compensation for four hours on November 29, 2013 and for intermittent hours lost from
December 2 to 9, 2013.
Appellant has not submitted sufficient evidence to support that her claim for intermittent
disability from work on November 29 and December 2 to 9, 2013. As noted, the Board will not
require OWCP to pay compensation for disability in the absence of any medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so
would essentially allow employees to self-certify their disability and entitlement to
compensation.34
28

See Amelia S. Jefferson, id.

29

See Edward H. Horton, 41 ECAB 301 (1989).

30

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); 20 C.F.R. § 10.5(f).

31

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

32

Merle J. Marceau, 53 ECAB 197 (2001).

33

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

34

See Fereidoon Kharabi, id.

8

Dr. Velasquez provided a return to work form on November 30, 2016 indicating that
appellant could return to work without restrictions on December 2, 2016. As he did not address
the issue of disability for any specific period, his report is of little probative value.35
On December 6, 2016 Dr. Greene treated appellant for chronic low back and right leg
pain. He noted that she had increased symptoms following her return to work. Dr. Greene
diagnosed chronic back pain and found that appellant could return to work on December 8, 2016
without limitations. He did not specifically attribute any period of disability to the accepted
employment injury. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of diminished probative value on the issue of causal relationship.36
Dr. Banit evaluated appellant on December 6, 2016 and found that she could resume
work on that date in accordance with the FCE. OWCP paid her for the time lost from work for
the medical appointment. Dr. Banit found that appellant could perform her modified position,
and thus his opinion is insufficient to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s compensation effective
December 8, 2016 under section 8106(c)(2) as she abandoned suitable work. The Board further
finds that she has not established that she is entitled to wage-loss compensation from
November 29 through December 9, 2016.

35

See W.M., Docket No. 16-1658 (issued May 3, 2017).

36

See S.E., Docket No. 08-2214 (issued May 6, 2009).

9

ORDER
IT IS HEREBY ORDERED THAT the March 23, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed and the December 7, 2016 decision is reversed.
Issued: February 15, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

